DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 24 contains invention previously restricted (Restriction Requirement dated of 06/04/2019 & Response to Restriction dated of 10/04/2019). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 6, and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by of Carney (US 4,108,779) (“Carney” herein)

 (Claims contain only selected species)

Claim 1
Carney discloses a method comprising a use of the step of pumping a process fluid into a geothermal borehole, wherein the process fluid comprises at least one acid is selected from the group consisting of resin acids, wherein the process fluid comprises water, and a water hardness of the process fluid is at most 20°dH (German hardness) ( approx. 356.95 ppm 1 ppm = 0.05603◦ dH) (Col. 2 lines 62+ & Col. 3 lines 1-9, Col. 6 lines 54-65; Col. 9 lines 46-49)
	Since Carney discloses the same method of using resin acids, it would be an environmentally compatible biostabiliser adapted for use in the process fluid to reduce microorganisms within the geothermal borehole, wherein the biostabiliser comprises at least one organic acid, wherein the at least one acid is resin acids.
 	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Carney discloses the method according to claim 1, wherein the process fluid is used as a drilling fluid in the geothermal borehole. (Col. 1 lines 18-39)
Claim 6
Carney discloses the method according to claim 1, wherein the biostabiliser comprises: at least one resin acid and at least one fatty acid. (Col. 6 lines 54-65; Col. 3 lines 51-63)

Claim 12
Carney discloses the method of claim 1, further comprising biostabilising the geothermal borehole by pumping the process fluid into the geothermal borehole. (Same as claim 1)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 1, 2, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mazard et al. (US 2015/0191641) ("Mazard" herein-cited previously).
and further in view of Carney e (US 4,108,779) (“Carney” herein)

(Claims contain only selected species)

Claim 1
Mazard discloses a method comprising a use of the step of pumping a process fluid into a geothermal borehole, wherein the process fluid comprises at least one acid is selected from the group consisting of resin acids. [0001-0004; 0089-0094]
Mazard however is silent regarding wherein the process fluid comprises water, and a water hardness of the process fluid is at most 20°dH (German hardness) ( approx. 356.95 ppm 1 ppm = 0.05603◦ dH).
	Carney teaches the above limitation (See Carney Col. 2 lines 62+ & Col. 3 lines 1-9, Col. 9 lines 46-49 → teaches this limitation in the emulsifiers can be used to prepare inverted emulsions from fresh water or brines with a variety of oils. Further, the improved emulsion drilling fluids prepared with the emulsifiers can be weighted with a variety of conventional weighting materials at rapid rates without detrimental results.   Formulae prepared with each individual component adsorbed on lime and tested in an emulsion system show that all of the components are necessary to obtain a preferred formula to produce a system with the necessary properties of a drilling fluid. The fresh water of the invention can be defined as water having an overall dissolved chloride salts content of less than less than 500 ppm.) for the purpose of exhibiting high temperature stability, fluid loss control and weight suspension at high temperatures and pressures. (Col. 3 lines 8-11)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Mazard with the above limitation, as taught by Carney, in order to have high temperature stability, fluid loss control and weight suspension at high temperatures and pressures.
 	Since Mazard discloses the same method of using resin acids, it would be an environmentally compatible biostabiliser adapted for use in the process fluid to reduce microorganisms within the geothermal borehole, wherein the biostabiliser comprises at least one organic acid, wherein the at least one acid is resin acids.
 	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).
 	
Claim 2
Mazard discloses the method according to claim 1, wherein the process fluid is used as a drilling fluid in the geothermal borehole. [0001-0004]

Claim 6
Mazard discloses the method according to claim 1, wherein the biostabiliser comprises: at least one resin acid and at least one fatty acid. [0094, 0096, 0099]

Claim 12
Mazard discloses the method of claim 1, further comprising biostabilising the geothermal borehole by pumping the process fluid into the geothermal borehole. (Same as claim 1)

 	Claims 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mazard et al. and Carney, as applied to claim 1 above, and further in view of Wagles et al. (US 2014/0128295 Al) (“Wagles” herein-cited previously).

Claims 3-5
Mazard discloses the method according to claim 1. Mazard however is silent regarding, wherein the process fluid further comprises at least one defoamer, wherein the process fluid further comprises at least one gelling agent, wherein the gelling agent is a biopolymer or a polymeric derivative thereof and water-softening agent.
 	Wagles teaches the above limitation (See paragraphs 0163, 0199, & 0225 →Wagles teaches this limitation in that a viscosity-increasing agent is sometimes referred to in the art as a viscosifying agent, viscosifier, thickener, gelling agent, or suspending agent. Fluid-loss control agents can include, for example, a filter cake forming material, sometimes also known as a filtration control agent (such as clay (e.g., bentonite) or an organic colloidal-sized solid particulate (e.g., a biopolymer, cellulose polymer, or starch, modified starch, polyanionic cellulose, plant tannin, a polyphosphate, a lignitic material, a lignosulfonate. The water-based drilling fluid additionally comprises one or more additives selected from the group consisting of: a surfactant (such foamer, defoamer, wetting agent, detergent, lubricant, and corrosion inhibitor), a water softener 
 	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Mazard with the above limitation, as taught by Wagles, in order to stabilize a shale formation, especially during drilling of a well into or through a shale formation.

	Claims 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Carney, as applied to claim 1 above, and further in view of Wagles et al. (US 2014/0128295 Al) (“Wagles” herein-cited previously).

Claims 3-5
Carney discloses the method according to claim 1.Carney however is silent regarding, wherein the process fluid further comprises at least one defoamer, wherein the process fluid further comprises at least one gelling agent, wherein the gelling agent is a biopolymer or a polymeric derivative thereof and water-softening agent.
 	Wagles teaches the above limitation (See paragraphs 0163, 0199, & 0225 →Wagles teaches this limitation in that a viscosity-increasing agent is sometimes referred to in the art as a viscosifying agent, viscosifier, thickener, gelling agent, or suspending agent. Fluid-loss control agents can include, for example, a filter cake forming material, sometimes also known as a filtration control agent (such as clay (e.g., 
 	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Carney with the above limitation, as taught by Wagles, in order to stabilize a shale formation, especially during drilling of a well into or through a shale formation.

Claim 18
Carney discloses the method according to claim 1. Carney however is silent regarding, wherein the process fluid further comprises at least one gelling agent, wherein the gelling agent is a polysaccharide of one of a starch, vegetable gum, xanthan, cellulose, polyanionic cellulose, or pectin. (Same as claims 3-5)

Claim 18
Carney discloses the method according to claim 1. Carney however is silent regarding, wherein the process fluid further comprises at least one gelling agent, wherein the gelling agent is a polysaccharide of one of a starch, vegetable gum, xanthan, cellulose, polyanionic cellulose, or pectin. (Same as claims 3-5)

 	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mazard et al. and Carney, as applied to claim 1 above, and further in view of Welton et al. (US 2008/0161207 Al) (“Welton” herein- cited previously)

Claim 7
Mazard discloses the method according to claim 1. Mazard however is silent regarding, wherein the biostabiliser is a mixture of at least two of the following components: natural resin, and myristic acid.
 	Welton teaches the limitation above. (See paragraphs 0023 & 0037→Welton teaches this limitation in that Additional compounds which may be used as non-aqueous tackifying compounds include liquids and solutions of, for example, polyesters, polycarbonates and polycarbamates, natural resins such as shellac and the like. One or more free carboxylic acids of a soap (e.g., fatty acids) may be placed in solution to generate a soap. Examples of carboxylic acids that may be suitable for this use include, but are not limited to myristic acid) for the purpose of having methods and treatment fluids of the present invention may be used during or in preparation for any
subterranean operation wherein a fluid maybe used. Suitable subterranean operations may include, but are not limited to, drilling operations. [0042]
 	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of 

Claim 8
Mazard discloses the method according to claim 7. Mazard however is silent regarding, wherein the biostabiliser is obtainable by adding at least two of the following components: hop extract, natural resin, and myristic acid or a salt thereof. (Same as claim 7)

 	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carney, as applied to claim 1 above, and further in view of Welton et al. (US 2008/0161207 Al) (“Welton” herein- cited previously)

Claim 7
Carney discloses the method according to claim 1. Carney however is silent regarding, wherein the biostabiliser is a mixture of at least two of the following components: natural resin, and myristic acid.
 	Welton teaches the limitation above. (See paragraphs 0023 & 0037→Welton teaches this limitation in that Additional compounds which may be used as non-aqueous tackifying compounds include liquids and solutions of, for example, polyesters, polycarbonates and polycarbamates, natural resins such as shellac and the like. One or more free carboxylic acids of a soap (e.g., fatty acids) may be placed in solution to generate a soap. Examples of carboxylic acids that may be suitable for this 
subterranean operation wherein a fluid maybe used. Suitable subterranean operations may include, but are not limited to, drilling operations. [0042]
 	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Carney with the above limitation, as taught by Welton, in order to have a fluid may be used in drilling operations.

Claim 8
Carney discloses the method according to claim 7. Carney however is silent regarding, wherein the biostabiliser is obtainable by adding at least two of the following components: hop extract, natural resin, and myristic acid or a salt thereof. (Same as claim 7)

 	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mazard et al. and Carney as applied to claim 1 above, and further in view of Delorme et al. (US 2015/035806 Al) (“Delorme” herein- cited previously)

Claim 9.
Mazard discloses the method according to claim 1. Mazard however is silent regarding, wherein the biostabiliser comprises: abietic acid. (Same as claim 10)

Claim 10
Mazard discloses the method according to claim 6. Mazard however is silent regarding, wherein: a total concentration of resin acids in the process fluid is 0.05-5000 ppm and a total concentration of fatty acids in the process fluid is 0.05-5000 ppm.
 	Delorme teaches the above limitation ( See paragraph 0041 → Delorme teaches this limitation in that the concentrate can comprise up to 50% by weight of active substance consisting of at least one acid or linear monocarboxylic fatty acid ester derivative comprising from 16 to 22 carbon atoms optionally mixed with at least one resin acid selected from the group of abietic acid and derivatives thereof) for the purpose of having a biodegradable concentrate improving the lubricity of water-based muds whether during drilling or during formation fracturing. [0001]
 	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Mazard with the above limitation, as taught by Delorme, in order to have biodegradable concentrate improving the lubricity of water-based muds whether during drilling or during formation fracturing.

 	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carney as applied to claim 1 above, and further in view of Delorme et al. (US 2015/035806 Al) (“Delorme” herein- cited previously)

Claim 9.
Carney discloses the method according to claim 1. Carney however is silent regarding, wherein the biostabiliser comprises: abietic acid. (Same as claim 10)

Claim 10
Carney discloses the method according to claim 6. Carney however is silent regarding, wherein: a total concentration of resin acids in the process fluid is 0.05-5000 ppm and a total concentration of fatty acids in the process fluid is 0.05-5000 ppm.
 	Delorme teaches the above limitation ( See paragraph 0041 → Delorme teaches this limitation in that the concentrate can comprise up to 50% by weight of active substance consisting of at least one acid or linear monocarboxylic fatty acid ester derivative comprising from 16 to 22 carbon atoms optionally mixed with at least one resin acid selected from the group of abietic acid and derivatives thereof) for the purpose of having a biodegradable concentrate improving the lubricity of water-based muds whether during drilling or during formation fracturing. [0001]
 	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Carney with the above limitation, as taught by Delorme, in order to have biodegradable concentrate improving the lubricity of water-based muds whether during drilling or during formation fracturing.

 	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mazard et al. and Carney, as applied to claim 1 above, and further in view of Lei et al. (US 2015/0344767 Al) (“Lei” herein - cited previously)

Claim 11
Mazard discloses the method according to claim 1. Mazard however is silent regarding, wherein the process fluid further comprises at least one additional antimicrobial agent.
 	Lei teaches this limitation in that (See paragraph 0140→ Lei teaches this limitation in that it may be preferred to add one or more preservatives and/or antimicrobial agents, such as, but not limited to, benzoic acid, sorbic acid, dehydroacetic acid, piroctone olamine, DMDM hydantoin, IPBC, triclosan, bronopol, formaldehyde, isothiazolinones, nitrates/nitrites, parabens, phenoxyethanol, potassium sorbate, sodium benzoate, sulphites, and sulphur dioxide. Combinations of preservatives may be used.) for the purpose of having suitable subterranean drilling operations include water well drilling, oil gas well drilling, utilities drilling, tunneling, constructional installation of subterranean pipelines, and service lines. [0081]
 	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Mazard with the above limitation, as taught by Lei, in order to have suitable subterranean drilling operations include water well drilling, oil gas well drilling, utilities drilling, tunneling, constructional installation of subterranean pipelines, and service lines.

Claim 19
Mazard discloses the method according to claim 1. Mazard however is silent regarding, wherein the process fluid further comprises at least one of acetic acid, lactic acid, propionic acid, benzoic acid, sorbic acid, formic acid, and salts. (Same as claim 11)

 	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carney, as applied to claim 1 above, and further in view of Lei et al. (US 2015/0344767 Al) (“Lei” herein - cited previously)

Claim 11
Carney discloses the method according to claim 1. Carney however is silent regarding, wherein the process fluid further comprises at least one additional antimicrobial agent.
 	Lei teaches this limitation in that (See paragraph 0140→ Lei teaches this limitation in that it may be preferred to add one or more preservatives and/or antimicrobial agents, such as, but not limited to, benzoic acid, sorbic acid, dehydroacetic acid, piroctone olamine, DMDM hydantoin, IPBC, triclosan, bronopol, formaldehyde, isothiazolinones, nitrates/nitrites, parabens, phenoxyethanol, potassium sorbate, sodium benzoate, sulphites, and sulphur dioxide. Combinations of preservatives may be used.) for the purpose of having suitable subterranean drilling operations include water well drilling, oil gas well drilling, utilities drilling, tunneling, constructional installation of subterranean pipelines, and service lines. [0081]
 	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Carney with the above limitation, as taught by Lei, in order to have suitable subterranean 

Claim 19
Carney discloses the method according to claim 1. Carney however is silent regarding, wherein the process fluid further comprises at least one of acetic acid, lactic acid, propionic acid, benzoic acid, sorbic acid, formic acid, and salts. (Same as claim 11)

 	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mazard et al. and Carney, as applied to claim 1 above, and further in view of Ball et al. (US 5,096,617)(“Ball” herein-cited previously)

Claim 16
Mazard discloses the method according to claim 1. Mazard however is silent regarding, wherein the process fluid further comprises at least one defoamer based on non-ionic surfactants.
 	Ball teaches the above limitation (See Col. 2 lines 4-15→Ball teaches this limitation in that the antifoaming composition of the present invention comprises a water-in-oil emulsion comprising about 20 to 90 wt. % defoaming agent comprising a defoamer in an oil carrier, greater than zero to 10 wt. % nonionic surfactant and the remainder) for the purpose of making an water-in-oil emulsion antifoaming. (Col. 2 lines 1-3)
.

 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Carney, as applied to claim 1 above, and further in view of Ball et al. (US 5,096,617)(“Ball” herein-cited previously)

Claim 16
Carney discloses the method according to claim 1. Carney however is silent regarding, wherein the process fluid further comprises at least one defoamer based on non-ionic surfactants.
 	Ball teaches the above limitation (See Col. 2 lines 4-15→Ball teaches this limitation in that the antifoaming composition of the present invention comprises a water-in-oil emulsion comprising about 20 to 90 wt. % defoaming agent comprising a defoamer in an oil carrier, greater than zero to 10 wt. % nonionic surfactant and the remainder) for the purpose of making an water-in-oil emulsion antifoaming. (Col. 2 lines 1-3)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Carney with the above limitation, as taught by Ball, in order to have a water-in-oil antifoaming.

Response to Arguments
Applicant’s arguments, filed on 12/09/2020, with respect to the rejection(s) of Claim 1, 2, 6, and 12 under 35 U.S.C. 102 (a) (1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mazard et al. (US 2015/0191641) ( have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth below.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/03/2021